Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 5, the “middle portion” and “connecting portion” appear to be switched. It appears that numbers 131 and 132 have been switched.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 preamble recites: “heating element for an electronic cigarette oil atomizing core, comprising….” To clarify what is being claimed, this should be amended to “heating element  for an electronic cigarette oil atomizing core, the heating element comprising:”
Claim 1 recites “an upper surface” in line 10, but the upper surface was previously recited and thus should be ”the upper surface.”  
Claim 6 depends on claims 4, 2, and 1, yet refers to elements in these claims with the indefinite article, e.g. “a microporous ceramic substrate,” “an upper surface of the microporous ceramic substrate,” etc. Since these elements have already been recited, they should use “the.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the two connection parts” in line 8. There is insufficient antecedent basis for this limitation in the claim.  It appears that this should be “the two connecting portions.”
Claim 2 recites “two electrode films” in lines 4-5. Does this refer to the same two electrode films recited in claim 1? It is assumed so. 
Claim 2 recites “the surrounding” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites “the lead pin is a silver lead pin” in the last line. However, two pins are recited. To which, or both, does this refer? It is being interpreted as requiring at least one pin to be silver.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0112193 A1).
Regarding claim 1, Chen teaches a microporous ceramic (Pars. 0027 and 0034) film (note that the preamble is not a positively recited limitation of the claim. If a certain element is intended to be a thick film, this should be positively recited in the body of the claim) heating element (240, Fig. 6; with heating film 244) (“for an electronic cigarette oil atomizing core”--this is the intended use, of which the heating element of Chen is capable; see e.g. Par. 0027 which describes its use in atomizing core 200), comprising a microporous ceramic substrate (the “porous body” 242, which is “provided with a plurality of micropores theron” as in Par. 0027 and is “made of porous ceramic” as in Par. 0034), a heating resistive layer (“heating film” 244, Fig. 6) and an electrode layer (electrodes 246) coupled to an upper surface (242b) of the Fig. 6), 
and the heating resistive layer including a middle portion and two connecting portions disposed at both ends of the middle portion respectively (Annotated Fig. 6, where the connecting portions are those ends of the heating resistive layer where the layer contacts the electrode layer), 

    PNG
    media_image1.png
    221
    349
    media_image1.png
    Greyscale

and the electrode layer including two separated electrode films (two electrode films 246, Fig. 6), and the two connecting portions being coupled to upper ends of the two electrode Annotated Fig. 6, where the “upper ends” are the faces of 246 which come into contact with 244), 
and the middle portion being coupled to 10an upper surface of the microporous ceramic substrate (Fig. 6); 
(“the heating resistive layer being provided for heating the microporous ceramic substrate to atomize a smoke oil of an electronic cigarette and discharge the atomized smoke oil from the microporous ceramic substrate to the outside”: this is the intended use of the heating resistive layer. The heating resistive layer of Chen, being used in an e-vapor device and used to vaporize material [Par. 0006,0027], is capable of performing the function of heating a smoke oil and discharging the atomized smoke oil from the microporous ceramic substrate to the outside).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen (US 2016/0121058 A1, hereinafter “Chen ‘058”), Adams et al. (US Pat. 5878752, hereinafter “Adams”), and Xiang (US 2017/0325507 A1).
Regarding claim 2, Chen discloses the apparatus of claim 1, further comprising two lead pins (“wires” 248, Fig. 6), and the microporous ceramic substrate has two positioning 246) covering the surrounding of the two positioning Fig. 6), and lower ends of the two lead pins are inserted into the two 20positioning blind holes respectively and brazed with the two electrode films (Par. 0037: “wires 248 are electrically coupled to the electrodes 246 by brazing technology, and at least partial wire 248 extends inside the porous body 242, thus ensuring a secured connection.”), 
The apparatus of Chen differs from that of claim 2 in the following way: Chen fails to disclose whether or not the holes are blind holes; Chen teaches the pins being brazed with the electrode films, not soldered; and Chen fails to disclose the lead pin being a silver lead pin.
Regarding the holes being blind holes, Chen ‘058 discloses this in an electronic cigarette device (Par. 0044, which describes hole 165 being a “blind hole.”) The advantage of making both holes of Chen blind holes is that this prevents liquid leaking through the holes (Chen ‘058 Par. 0044). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Chen by forming the holes to be blind holes as taught by Chen ‘058 in order to prevent leaking.
Regarding the connections being soldered rather than brazed, Adams teaches that soldering and brazing are both suitable methods for connecting electrical contacts in an electronic cigarette (Adams, Col. 15, lines 34-43). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Chen by soldering, rather than brazing, the pins and electrode films, as taught by Adams, 
Regarding the lead pin(s) being silver, Xiang teaches, in an electronic cigarette device, a lead pin (103) which is silver (Par. 0073). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Chen by configuring at least one of the pins to be silver as taught by Xiang because silver is a low-impedance material (Xiang Par. 0073).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen et al. (US 2020/0305509 A1, hereinafter “Chen ‘509”).
Regarding claim 3, Chen discloses the apparatus set forth above, including the heating resistive layer is capable of heating the microporous ceramic substrate to atomize the smoke oil and dispersing from a micropore to the outside (Par. 0029) the but fails to teach the microporous ceramic substrate having a storage blind spot.
However, Chen ‘509 teaches, in an electronic cigarette device (Figs. 1A-1B), the substrate (6) has a storage blind slot (6c, Fig. 1A) formed at the bottom of the microporous ceramic substrate (that is, opposite the “top” of the substrate where the heater is attached, see Fig. 1B) and provided for receiving a smoke oil of an external 5electronic cigarette, and the heating resistive layer is provided for heating the substrate to atomize the smoke oil contained in the storage blind slot and dispersing to the outside (“The heating component 6 includes a groove 6c, and the vaporizable material may make direct contact with the heating component 6 through an inner wall of the groove 6c. The vaporizable material may be a type of liquid,” Par. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Chen by configuring the microporous ceramic substrate to have a storage blind slot as taught by Chen ‘509 in order to improve the ability of the liquid to make direct contact with the heater (Chen ‘509 Par. 0030).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen ‘058, Adams, and Xiang, as applied to claim 2 above, and further in view of Phan et al. (US 2019/0098935 A1, hereinafter “Phan”).
Regarding claim 4, Chen discloses the microporous ceramic 10film heating element further comprises two separated the brazed portions, being the locations where the lead pins are brazed to the heater, see claim 2, above), and lower ends of the two see Annotated Fig. 6 above), and lower ends of the two lead pins are passed sequentially through the corresponding as set forth in claims 1-2 above).  
Chen fails to teach silver paste soldering portions. However, the use of silver paste soldering portions in electronic cigarettes is known, as taught by Phan (Par. 0079: “In this case, the required electronic connections can be established mechanically, for example by spring forces or by a positive connection, or by a material bond, for example by a solder joint. A silver conductive paste may be used as a solder, for example.”) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Chen by adding, to the heating element, two separated silver paste soldering portions where Chen’s brazing portions would be (where the pins are attached to the other elements as indicated in claim 2 above), because this amounts to a simple substitution of one physical and electrical connection method known in the art (silver paste soldering portions) for another with predictable results.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 5, Chen teaches the microporous ceramic substrate having a porosity of 30-83% (Par. 0031), and micropores on 242 having a diameter of 5-30.mu.m. (Par. 0031), which overlaps with the claimed range of 10-20.mu.m. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). pores on the microporous ceramic substrate has a through porosity of 50-60%, and the micropore has a hole diameter of 10~20 g m. Regarding the through porosity being 50-60%: Chen does not disclose the through porosity, but discloses that the porosity may be adjusted to be higher to ensure “a better liquid guiding effect” (Par. 0031). Since the through porosity depends on the porosity, sizes of pores, and size of the porous body, and affects the “blocking effect” and “guiding effect” of the body, (Par. 0030), adjusting these parameters to result in the claimed through porosity amounts to routine optimization of result-effective variable(s). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) 
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zinovik teaches a porous ceramic (both the porous substrate 22/34 may be ceramic, Par. 0058, and the heating resistive layer may be ceramic, Par. 0020) thick-film heating element (20 and 30, Figs. 2 and 3A; thick film processes such as printing are described in Pars. 0017-0018) (“for an electronic cigarette oil atomizing core”--this is the intended use, of which the heating element of Zinovik is capable; see e.g. Par. 0120), comprising a the substrate, 34 and 22 together, which is a “capillary material” with a “porous outer surface 32,” Par. 0115, which capillary material may be “ceramic” Par. 0058), a heating resistive layer (“heating element” 36, Fig. 3A) and an electrode layer (“electrical contacts” 34, Fig. 3A) coupled to an upper surface (32) of the , 

    PNG
    media_image2.png
    349
    518
    media_image2.png
    Greyscale

and the heating resistive layer including a middle portion and two connecting portions disposed at both ends of the middle portion respectively (Annotated Fig. 3A), 

    PNG
    media_image3.png
    382
    627
    media_image3.png
    Greyscale

and the electrode layer including two separated electrode films (the two separate elements A and B of 34, as indicated in Annotated Fig. 3A), and the two connecting portions being coupled to upper ends of the two electrode films respectively (Annotated Fig. 3A), 
and the middle portion being coupled to 10an upper surface of the Annotated Figs. 34 and 36); 
(“the heating resistive layer being provided for heating the microporous ceramic substrate to atomize a smoke oil of an electronic cigarette and discharge the atomized smoke oil from the microporous ceramic substrate to the outside”: this is the intended use of the heating resistive layer. The heating resistive layer of Zinovik, being used in an e-vapor device and used to vaporize material [Par. 0120], is capable of performing the function of heating a smoke oil and discharging the atomized smoke oil from the microporous ceramic substrate to the outside).  
Trzecieski discloses a ceramic thick-film heating element (Figs. 34-36) (“for an electronic cigarette oil atomizing core”--this is the intended use, of which the heating element of Trzecieski is capable; see e.g. Par. 0002), comprising a 

    PNG
    media_image4.png
    238
    371
    media_image4.png
    Greyscale

and the heating resistive layer including a middle portion and two connecting portions disposed at both ends of the middle portion respectively (Annotated Fig. 36), 

    PNG
    media_image5.png
    274
    501
    media_image5.png
    Greyscale


and the middle portion being coupled to 10an upper surface of the 
(“the heating resistive layer being provided for heating the microporous ceramic substrate to atomize a smoke oil of an electronic cigarette and discharge the atomized smoke oil from the microporous ceramic substrate to the outside”: this is the intended use of the heating resistive layer. The heating resistive layer of Trzecieski, being used in an e-vapor device and used to vaporize material (Par. 0452), is capable of performing the function of heating a smoke oil and discharging the atomized smoke oil from the microporous ceramic substrate to the outside).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Examiner, Art Unit 3761